TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00322-CR


                                     Roderick Payton, Appellant

                                                  v.

                                    The State of Texas, Appellee


            FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-DC-16-301681, THE HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING


                                                ORDER


PER CURIAM

               The State’s brief was originally due February 5, 2018. On counsel’s motions, the

time for filing was extended to May 7, 2018. The State’s counsel has now filed a fourth motion,

requesting that the Court extend the time for filing the State’s brief. We grant the motion for

extension of time and order the State to file a brief no later than June 6, 2018. No further extension

of time will be granted and failure to comply with this order will result in the case being submitted

to this Court on the appellant’s brief alone.

               It is ordered on May 11, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish